DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 4/22/2020.  These drawings are acceptable.
Allowable Subject Matter
Regarding Claim 1, Huang (US 2018/0003926) discloses a camera optical lens comprising, from an object side to an image side:
a first lens having a positive refractive power (Embodiment 3, Fig. 5, lens 310, Table 5, f1=3.36);
a second lens having a negative refractive power (Embodiment 3, Fig. 5, lens 320, Table 5, f2=-7.51);
a third lens having a positive refractive power (Embodiment 3, Fig. 5, lens 330, Table 5, f3=14.00);
a fourth lens (Embodiment 3, Fig. 5, lens 340),
a fifth lens having a positive refractive power (Embodiment 3, Fig. 5, lens 350, Table 5, f5=10.15);
a sixth lens having a positive refractive power (Embodiment 3, Fig. 5, lens 360, Table 5, f6=15.39); and
a seventh lens having a negative refractive power (Embodiment 3, Fig. 5, lens 370, Table 5, f7=-6.49);
wherein the camera optical lens satisfies following conditions:
1.70 ≤ f6/f ≤ 5.00 (Embodiment 3, Table 5, f6/f = 15.39/3.65=4.22, condition is met);
-5.00 ≤ f2/f ≤ -2.00 (Embodiment 3, Table 5, f2/f = -7.51/3.65=-2.06, condition is met);
where f denotes a focal length of the camera optical lens; f2 denotes a focal length of the second lens; f6 denotes a focal length of the sixth lens; R13 denotes a curvature radius of the object-side surface of the seventh lens; R14 denotes a curvature radius of the image-side surface of the seventh lens; d8 denotes an on-axis distance from the image-side surface of the fourth lens to the object-side surface of the fifth lens; and d9 denotes an on-axis thickness of the fifth lens.
However Huang does not disclose the following conditions:
-4.00 ≤ R14/R13 ≤ -1.00; and
1.00 ≤ d8/d9 ≤ 2.00.
Additionally, neither Huang (US 10,394,002), Jung et al. (US 2019/0369368), Huang (US 2016/0033742), Kim et al. (US 11,181,719), Kim et al. (US 2019/0369365), Zhang (US 11,169,360), Zhang (US 2019/0187414), Tang et al. (US 2015/0378131), Yang (US 2019/0285863), Chen (US 2019/0049701), nor Sekine (US 2015/0316751) remedy the deficiencies of Huang (US 2018/0003926).
Claims 1-10 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest a camera optical lens comprising “… wherein the camera optical lens satisfies the following conditions: … -4.00 ≤ R14/R13 ≤ -1.00; … and 1.00 ≤ d8/d9 ≤ 2.00.”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 2-10 are allowable due to pendency on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872